Citation Nr: 1010223	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected internal derangement of the left knee.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the Veteran's case was previously before 
the Board in December 2008.  The case was remanded at that 
time for additional development.  The Board also noted that 
evidence of record supported a conclusion that the Veteran 
had raised an informal claim for a total disability based 
upon individual unemployability (TDIU).  The Board referred 
the issue for further development.

The Appeals Management Center (AMC) conducted the directed 
development in this case.  The development addressed the 
action items required by the Board.  However, the referred 
issue of entitlement to a TDIU rating was not addressed.  
Thus, the issue of entitlement to TDIU is again referred to 
the agency of original jurisdiction for such further 
development as may be required.


FINDINGS OF FACT

1.  The Veteran's internal derangement of the left knee is 
manifested by subjective complaints of instability and pain; 
objective findings of moderate instability or subluxation 
have not been shown.  

2.  The Veteran also has osteoarthritis of the left knee, 
demonstrated by x-ray, with limited motion from 0 to 95 
degrees (45 degrees short of a full range of motion) and 
evidence of painful motion.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for internal derangement of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for a 10 percent rating for degenerative 
joint disease of the left knee (separate from the 10 percent 
rating for internal derangement of the left knee) have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260 (2009); VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from November 1965 to 
February 1968.  He was discharged on the basis of a physical 
disability that was incurred prior to service and not 
aggravated by service.

The Veteran's service treatment records (STRs) reflect that 
the Veteran reported a knee injury while participating in 
football in 1964.  It was not noted as symptomatic on entry 
into service; however, the Veteran had continued problems 
with knee pain and limitation of his ability to perform his 
duties during service.  He underwent medical evaluation board 
processing in January 1968.  He was diagnosed with severe 
chondromalacia patella in the left knee and suspected 
internal derangement of the left knee.  X-rays of the left 
knee in October 1966, February 1967, and December 1967 were 
negative for a finding of arthritis.  

The Veteran underwent processing by a Formal Physical 
Evaluation Board (PEB) that recommended the Veteran's 
discharge from service as a result of his chondromalacia 
patella.  The Veteran accepted the findings of the PEB and 
was discharged in February 1968.  

Chondromalacia patella is defined as the premature 
degeneration of the patellar cartilage, the patellar margins 
are tender so that pain is produced when the patella is 
pressed against the femur.  See Odiorne v. Principi, 3 Vet. 
App. 456, 458 (1992); see also Rollings v. Brown, 8 Vet. App. 
8, 11 (1995).

The Veteran initially sought service connection for 
chondromalacia patella in March 1968.  His claim was denied 
that same month on the basis of a preexisting disability that 
was not aggravated in service.

The Veteran sought to reopen his claim in November 1971.  He 
submitted a private evaluation from J. R. Love, II, M.D., 
dated in January 1972.  Dr. Love noted the history of the 
Veteran having suffered a knee injury while playing football.  
He noted that a review of the Veteran's records showed a 
finding of internal derangement and some chondromalacia.  The 
Veteran was noted to have an unreliable knee.  He could not 
kneel and work.  He could not jump out of truck and land 
without marked discomfort.  He reported an occasional 
catching sensation but no locking.  Dr. Love said there was 
minimal evidence of chondromalacia.  The Veteran's ligaments 
were said to be intact and there was no evidence of rotary 
instability.  It was his impression that the Veteran had a 
tear of the medial meniscus of the left knee.  

The Veteran's claim was denied in March 1972.  He appealed 
the denial.  The Board granted service connection for a left 
knee condition, diagnosed as chondromalacia, in November 
1972.  The Board determined that the Veteran did have a 
preexisting condition but that it was aggravated during 
service.  

The Veteran was afforded a VA examination in January 1973.  
The Veteran was noted to have full extension of the left knee 
but lacked 7-8 degrees of full flexion.  The examiner 
determined that there was no evidence of chondromalacia.  He 
said the only positive finding was a complaint of pain from 
the Veteran with stretching the medial collateral ligament 
and the lack of full flexion.  The examiner said the case had 
all the appearance of a partial tear of the medial meniscus.  
An x-ray of the left knee was interpreted as normal.  The 
diagnosis was history of mild internal derangement of the 
left knee with slight residuals.  

The RO issued a rating decision to implement service 
connection for a left knee disability in January 1973.  The 
Veteran was granted service connection for a history of mild 
internal derangement of the left knee with slight residuals.  
He was awarded a 10 percent disability rating under 
Diagnostic Code 5257.

The Veteran's disability status remained static until he 
submitted his current claim for an increased rating in April 
2005.  He reported that he was experiencing extreme pain, 
limited motion, swelling and popping in his knee.  He said he 
had to transfer jobs due to the pain.  

The Veteran submitted medical records from J. H. Simpson, 
M.D., for the period from June 1988 to April 2005.  The 
Veteran was seen for complaints of pain in his left knee in 
April 1991.  It was noted that the Veteran stood for long 
periods of time and had a history of left knee problems 25 
years earlier.  Dr. Simpson provided a statement on a 
prescription note that the Veteran should not work more than 
8 hours per day, 5 days a week.

In July 1991 Dr. Simpson again noted that the Veteran was 
seen for complaints of left knee pain.  He said the Veteran 
was unable to stand for more than 8 hours a day without pain.  
He provided a letter to that effect wherein he said the 
Veteran's job required him to stand on a concrete floor.  He 
opined that this had caused a deterioration in the Veteran's 
left knee condition and that, without a change in status, 
this could lead to an operation.  He reported a diagnosis of 
severe internal derangement with patello-femoral crepitation 
with chondromalacia of the patella.  

There is a gap in the entries between 1991 and 1997 and then 
again to September 2003.  The 1997 entry was unrelated to the 
left knee.  The Veteran was treated for; inter alia, gout 
involving his right leg.  In September 2003 the reason for 
the visit included degenerative arthritis in the knees.  The 
Veteran was noted as having been treated for gout in the past 
and being prescribed medication to treat gout.  Tenderness 
and swelling was noted in both knees but the joint 
examination was said to be normal.  The Veteran was given an 
injection of Kenalog for his knees and prescribed Bextra.  
Entries in March, April and May 2004, respectively, again 
noted that the Veteran was seen for degenerative arthritis in 
the knees that was described as worse.  However, the physical 
examination was reported the same in all three entries with 
tenderness and some swelling in both knees but the joint 
examination was normal.  The Veteran received injections of 
Kenalog for his knees.  There were no further entries related 
to treatment of degenerative arthritis of the knees.  
However, entries from July and September 2004, and April 2005 
continued to show the same findings as before on physical 
examination.  There was no further discussion of any 
limitation on employment beyond the 1991 entries, letter and 
note.

Dr. Simpson also wrote a letter on behalf of the Veteran that 
was dated in April 2005.  He said the Veteran had extreme 
pain in the left knee.  It continued to swell and would lock 
up on the Veteran.  Dr. Simpson said that, due to the 
condition the Veteran was unable to walk up and down steep 
slopes or steps.  He noted that the Veteran reported that 
this was a service-connected injury.

The Veteran was afforded a VA examination in June 2005.  The 
claims folder was not available for review.  The examiner 
noted the Veteran's history of left knee problems.  The 
Veteran reported he currently experienced problems with his 
knee locking up and giving out.  He also had swelling with 
flare-ups that occurred about every week or so.  He said his 
knee hurt going up and down inclines.  He would alleviate the 
pain by elevating his legs and taking Tylenol Extra Strength.  
The Veteran was retired and did not engage in too strenuous 
of activities.  He reported he was careful in the shower 
because of a concern that his knees might give out.  The 
examiner said the Veteran did not use crutches, braces or 
other devices.  The Veteran reported that, during a flare-up, 
he could walk but it would be really difficult.  He would 
really just have to rest and put his legs up.  

The examiner reported that the Veteran had a range of motion 
of 0 to 140 degrees for the left knee.  He said there was 
stability of the medial and lateral ligaments, the 
anterior/posterior cruciate ligaments and the medial and 
lateral menisci.  He noted that the Veteran reported this was 
not a time of flare-up and that the Veteran said he would 
have trouble with maintaining stability during a flare-up.  
The examiner opined that the Veteran had a mild degree of 
chondromalacia.  He was to order an x-ray.  He said the 
chondromalacia provided a mild to moderate degree of 
discomfort but that, for the most part, the Veteran was 
stable.  He said the Veteran's joint function was limited 
mainly by weakness during periods of flare-up.  

The RO denied the Veteran's claim in October 2005.  His 
submitted his notice of disagreement (NOD) in November 2005.  
He took issue with the RO's determination that gouty 
arthritis contributed to his left knee pain.  He said he was 
treated for gout in the right leg.  He also said he continued 
to work part-time.  He complained that the records from Dr. 
Simpson were not available for review at the time of the 
examination.  He also said that he wore a knee brace from 
time to time.  Finally, he said that his left knee disability 
affected his ability to operate or drive certain types of 
equipment or vehicles and this limited his seeking 
employment.

Additional records from Dr. Simpson, for the period from July 
2005 to March 2006 were received in April 2006.  There was no 
treatment specific to a left knee complaint.  However, in 
December 2005 the Veteran was noted to have tenderness and 
some swelling over the medial aspect of the left knee.  

The Board remanded the Veteran's case for additional 
development in December 2008.  The RO wrote to the Veteran 
and asked that he identify, or submit, any additional 
evidence he wanted to support his claim.  In April 2009, he 
responded that he had no additional information or evidence 
to submit.  

The Veteran was afforded a VA examination in January 2010.  
The examiner noted that the claims folder was reviewed.  The 
examiner said the Veteran reported no current treatment for 
his symptoms.  The Veteran used Ibuprofen to treat his pain 
with a fair response.  The Veteran complained of giving way, 
pain, and instability in his left knee.  He also said he had 
repeated effusions.  He did not complain of stiffness or 
weakness.  The examiner said there were no constitutional 
symptoms of arthritis and no incapacitating episodes of 
arthritis.  The Veteran was said to be able to stand for one 
hour and could walk more than a quarter-mile but less than 
one mile.  The examiner said the Veteran had an antalgic 
gait.  

On examination there was evidence of bone joint enlargement, 
crepitus and grinding.  There was no evidence of clicks or 
snaps, instability, patellar or meniscus abnormality.  The 
examiner said there was no evidence of subluxation or lateral 
instability.  The Veteran was noted to have a range of motion 
of 0 to 95 degrees.  The examiner said there was no objective 
evidence of pain with active motion.  He also said there was 
no objective evidence of pain following repetitive motion.  
X-rays from June 2005 were included and interpreted to show 
mild patellofemoral degenerative changes.  There was a 
narrowing of the medial joint space.  X-rays from January 
2010 were interpreted to show "perhaps" a very slight 
medial compartment joint space narrowing.  

The examiner noted that the Veteran's usual occupation was as 
a transportation inspector.  The Veteran was retired as of 
2004 due to eligibility by age or duration of work.  The 
examiner provided a diagnosis of left knee osteoarthritis 
with limited range of motion (flexion).  He said there was no 
effect on employment as the Veteran was not employed.  He 
also reported there was a mild impact on chores, recreation 
and traveling and a moderate impact on exercise.  There was 
no impact on shopping, feeding, bathing, dressing, toileting, 
grooming, or driving.  

The Veteran was issued a supplemental statement of the case 
(SSOC) in February 2010.  The SSOC confirmed the continued 
denial of a disability rating in excess of 10 percent.  The 
Veteran responded that he wanted to have his case forwarded 
to the Board in February 2010.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  If the evidence of 
record supports it, staged evaluations may also be assigned 
for different periods over the course of the pendency of the 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee disability has been service-connected 
since 1971.  It has been rated at the 10 percent level under 
Diagnostic Code 5257, pertaining to disabilities of the knee 
involving subluxation or instability, since that time.  The 
disability rating has been in effect for over 20 years and is 
considered to be a protected rating.  See 38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951(b) (2009).  Thus, the 
disability rating cannot be reduced unless there is a showing 
of fraud.  However, the protection afforded is to the 
disability and not the diagnostic code used to rate the 
disability.  See VAOPGCPREC 13-92; see also Gifford v. Brown, 
6 Vet. App. 269, 271 (1994); Sanders v. West, 13 Vet. App. 
491 (2000).  

The provisions of Diagnostic Code 5257 provide for a 10 
percent rating when subluxation or lateral instability is 
slight.  A 20 percent rating is applicable where there is 
moderate subluxation or lateral instability.  A 30 percent 
rating is for consideration where there is evidence of severe 
subluxation or lateral instability.  38 C.F.R. § 4.71a 
(2009).  

The evidence of record does not support a higher rating for 
instability or subluxation.  The records from Dr. Simpson do 
not reflect any findings of instability or record episodes of 
subluxation.  The Veteran was seen in 2003 and beyond for 
complaints of left knee pain.  The examination findings were 
consistent with reports of tenderness and some swelling.  Dr. 
Simpson did report that the Veteran had extreme pain in the 
left knee with swelling and episodes of locking.  This 
prevented the Veteran from walking up and down steep slopes 
or steps.  

The June 2005 VA examination report listed a full range of 
motion with no evidence of instability.  The ligaments were 
said to be stable and intact.  The Veteran did have 
subjective reports of giving way at times.  

The VA examination report from January 2010 was likewise 
negative for objective evidence of any instability and there 
were no reports of subluxation.  The Veteran again had 
subjective symptoms of pain, giving way and instability but 
there was no evidence of giving way or instability found on 
examination.  

Upon review of the evidence of record, to include the private 
treatment records, the Veteran's lay statements, and the 
results of the two VA examinations, the Board finds that the 
evidence does not reflect that the Veteran's internal 
derangement of the left knee warrants a 20 percent rating for 
moderate instability or subluxation.  He clearly has intact 
ligaments such that there is no inability to maintain 
stability in that sense.  There is no evidence, in service or 
since, of any subluxations.  There are subjective complaints 
of giving way due to pain.  The Board finds that the 
subjective complaints of giving way are accounted for by the 
current 10 percent rating.  

The Board has considered the issue of an increased rating 
under several other diagnostic codes used to evaluate 
disabilities of the knee.  Diagnostic Code 5256 pertains to 
disabilities involving ankylosis of the knee.  Diagnostic 
Code 5258 provides a 20 percent evaluation for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  Diagnostic Code 5262 is 
used to evaluate impairments of the tibia and fibula.  
38 C.F.R. § 4.71a.

There is no evidence of ankylosis of the left knee joint or 
any impairment of the tibia or fibula to warrant 
consideration of a disability rating under either Diagnostic 
Codes 5256 or 5262.  Also, the Veteran was initially thought 
to have internal derangement of the left knee at the time he 
was granted service connection for his left knee disability 
in 1973.  There were opinions that there may be a medial 
meniscus tear at that time.  However, the evidence of record 
does not reflect impairment of the medial meniscus at any 
time during the pendency of the current appeal.  Dr. Simpson 
said the Veteran reported episodes of locking but did not 
further address any cause for this.  His treatment records do 
not document any such impairment.  The two VA examination 
reports were negative for impairment of the menisci.  
Therefore, the Board finds that the evidence does not support 
a 20 percent rating under Diagnostic Code 5258.

In addition to the above diagnostic codes, limitation of 
motion of the knee joint is evaluated under Diagnostic Code 
5260, for limitation of flexion, and Diagnostic Code 5261, 
for limitation of extension.  See VAOPGCPREC 9-2004 
(providing for separate disability ratings for limitation of 
extension and limitation of flexion if warranted).

Under Diagnostic Code 5260, a noncompensable rating is 
assigned when flexion of the knee is limited to 60 degrees; a 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is for consideration when 
flexion is limited to 30 degrees.  A 30 percent rating is 
applicable where flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension is limited to 5 degrees.  A 10 
percent rating is assigned when extension of the knee is 
limited to 10 degrees.  A 20 percent rating is applicable 
when extension is limited to 15 degrees.  A 30 percent rating 
is warranted where extension is limited to 20 degrees.  
Finally, a 40 percent rating is assigned when extension is 
limited to 30 degrees.  38 C.F.R. § 4.71a.  (Full range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 
4.71, Plate II (2009)).

The Veteran was noted to have a full range of motion at the 
time of his VA examination in June 2005.  In January 2010, he 
had full extension but a limitation of flexion to 95 degrees.  
However, as shown, a limitation of flexion to 30 degrees is 
required to warrant a 20 percent disability rating.  
Accordingly, there is no basis for increased rating for 
either limitation of extension or flexion.

The Board notes that VA's General Counsel has issued two 
precedential opinions, VAOPGCPREC 23-97, and 9-98, that 
address the possibility of providing separate ratings for 
knee disabilities that involve Diagnostic Code 5003 and 
Diagnostic Code 5257.  As the Veteran's disability is 
evaluated under Diagnostic Code 5257, and there is evidence 
of arthritis of the left knee, the Board must consider the 
opinions in its review.  (The RO considered the criteria for 
rating arthritis, especially the limitation of motion 
criteria, implicitly finding that the arthritis is part of 
the service-connected disability.)

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint involved is 
not compensably disabling under the appropriate diagnostic 
codes, a rating of 10 percent is assignable for each major 
joint or group of minor joints affected by limitation of 
motion.  See 38 C.F.R. § 4.71a; see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a 
major joint caused by arthritis is deemed to be limited 
motion and entitled to a minimum 10 percent rating even 
though there is no actual limitation).

The Veteran was diagnosed with severe chondromalacia patella 
in service.  He was originally denied service connection for 
his disability in 1968 because the disability preexisted 
service.  The Veteran was granted service connection for 
aggravation of his disability by the Board in November 1972.  
The medical evidence at that time did not support a diagnosis 
of chondromalacia patella.  The Veteran was granted service 
connection for his internal derangement but the disability 
was noted as previously diagnosed as chondromalacia.  

The records from Dr. Simpson reflect that the Veteran does 
have degenerative arthritis of the left knee.  The x-rays 
from the June 2005 and January 2010 VA examinations also 
document the presence of degenerative/osteoarthritis.  The 
June 2005 examiner did not have the results of the x-rays at 
the time he provided his impression and summary where he 
assessed the Veteran as having a mild degree of 
chondromalacia.  The VA examiner in January 2010 provided a 
diagnosis of osteoarthritis of the left knee.  

The evidence of record supports that there is degenerative 
arthritis of the left knee and there is evidence of a 
limitation of flexion, in fact a limitation that is 45 
degrees from full flexion.  The 2010 VA examiner said there 
was no evidence of pain on motion or with repetitive motion 
but he did not explain why there was a limitation of flexion.  
Dr. Simpson noted that the Veteran experienced severe pain in 
the left knee in his letter of April 2005.  He also said that 
the Veteran's symptoms limited his ability to walk on steep 
inclines or slopes and steps.  The Board finds that, in 
consideration of the totality of the evidence, the Veteran 
has painful motion of the left knee due to arthritis.  This 
disability has existed since the Veteran's claim was 
submitted in April 2005.  Thus, a separate 10 percent rating 
is granted for arthritis and painful motion of the left knee.  

When an evaluation of a disability is based on limitation of 
motion and/or arthritis, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2009).  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.

The Veteran reported that he experienced flare-ups about once 
a week.  He reported his main symptoms as maintaining 
stability of his knees.  The June 2005 VA examiner said the 
Veteran's flare-ups consisted mostly of weakness.   In 
January 2010, the examiner provided detailed findings 
regarding the Veteran's symptoms and noted there was no 
evidence of stiffness, weakness, incoordination, or 
inflammation.  There was evidence of subjective symptoms of 
giving way, instability, pain, and effusions.  There was no 
objective evidence of pain on range of motion testing, to 
include after repetitive testing.  

The Board has considered the Veteran's statements, and his 
reported symptoms of pain as recorded in the medical records.  
However, the evidence does not support a higher rating than 
the currently assigned 10 percent disability ratings for 
internal derangement and arthritis of the left knee.  The 
Veteran's statements of giving way and instability are 
addressed by his 10 percent rating under Diagnostic Code 
5257.  His symptoms of pain are properly rated at the 10 
percent level under Diagnostic Codes 5003-5260.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher disability rating, except for the separate rating for 
left knee arthritis.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

The Board has also considered whether the Veteran's 
disabilities are so exceptional as to require consideration 
of an extraschedular rating.  In Thun v. Peake, the Court 
held that determining whether a claimant is entitled to an 
extraschedular rating is a three-step inquiry.  22 Vet. App. 
111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The 
first step is to determine whether the "evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate."  Id.  If the adjudicator 
determines that this is so, the second step of the inquiry 
requires the adjudicator to "determine whether the 
claimant's exceptional disability picture exhibits other 
related factors," such as marked interference with 
employment or frequent periods of hospitalization.  Id. at 
116.  Finally, if the first two steps of the inquiry have 
been satisfied, the third step requires the adjudicator to 
refer the claim to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination of whether an extraschedular rating is 
warranted.  Id. 

In this case, the schedular criteria are adequate to address 
the Veteran's level of disability for his internal 
derangement and arthritis of the left knee.  His disability 
ratings are recognition of the impairment of his individual 
disabilities.  The Veteran's subjective and objective 
symptoms are contemplated in the rating criteria and are 
allowed for in his separate 10 percent ratings for the above 
disabilities.  The evidence of record reflects that the 
Veteran retired in 2004.  This was noted at the time of the 
VA examination in June 2005 and again in January 2010.  The 
Board is aware of the Veteran having said he worked part-time 
when he submitted his NOD.  He also said that his left knee 
disability limited his ability to operate or drive certain 
types of equipment and this limited his seeking employment.  
However, he did not present any other evidence of his part-
time employment or that he had sought other employment that 
was denied on the basis of any limitation attributable to his 
left knee disabilities.  He was noted as retired in 2005 and 
again in 2010.  

There is nothing unusual in the Veteran's specific case of 
complaints of pain, limitation of motion, and instability of 
the left knee that renders the rating schedule inadequate to 
address his disabilities.  In light of this finding there is 
no requirement to proceed with the next two steps in 
consideration of an extraschedular rating.  Thun, 22, Vet. 
App. at 116.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the present case, the Veteran's claim for an increased 
rating was received in April 2005.  The RO wrote to him in 
June 2005.  The Veteran was advised of the evidence required 
to substantiate his claim for an increase in his disability 
rating.  He was further advised of the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  The Veteran was apprised of the evidence of 
record.  The Veteran responded that he had no additional 
evidence to submit that same month.

The RO again wrote to the Veteran in March 2006.  He was 
provided the notice required by Dingess in regard to how 
disability ratings and effective dates are determined.  A 
second letter providing the same information was sent to the 
Veteran in April 2006.  In addition, the letter advised that 
records from Dr. Simpson had been requested.

The Board remanded the case for additional development in 
December 2008.  The AMC wrote to the Veteran in February 
2009.  He was informed of the evidence/information needed to 
substantiate a claim for an increased rating.  He was given 
examples of evidence he could submit in support of his claim.  
He was advised of VA's duty to assist and what he needed to 
do in the development of his claim.  He was asked to submit 
evidence to the AMC.  The Veteran was asked to submit any 
treatment evidence that was within the last year.  The letter 
also provided the Dingess notice in regard to disability 
ratings and effective dates.  The letter further included 
information regarding the diagnostic code used to evaluate 
the Veteran's disability in keeping with requirements then in 
effect.  See Vazquez-Flores v. Peake, 22 Vet. App 37, 43 
(2008), vacated and remanded by 580 F.3d 1270 (Fed. Cir. 
2009).

The Veteran responded in April 2009 that he had no additional 
information or evidence to submit.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the 
outset, he demonstrated actual knowledge of what was required 
to establish an increase in his disability rating by his 
statements and the submission of private medical records he 
believed supported his claim.  He also submitted argument in 
support of an increased rating and identified additional 
private records to be obtained.  Thus, the Board is satisfied 
that the duty to notify requirements under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes private treatment records submitted by him, 
as well as private records obtained by VA for the Veteran.  
He was afforded VA examinations.  The Veteran had elected to 
testify at a Travel Board hearing but withdrew his request in 
August 2007.  

As noted, the Veteran was afforded VA examinations in June 
2005 and January 2010.  The Board finds that the examination 
reports contains the necessary medical information.  38 
C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the June 2005 examiner was limited in not having the 
claims folder available for review.  However, he took an 
accurate history from the Veteran and provided a detailed 
current assessment of the Veteran's disability.  The January 
2010 examiner noted review of the claims folder in his 
report.  The examination included a review and discussion of 
the Veteran's complaints and symptoms, a discussion with the 
Veteran regarding his medical history, and a thorough 
physical examination of the Veteran's left knee.  The 
examiner provided the required medical findings to allow for 
the evaluation of an existing disability.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record. The Board is also unaware of 
any such evidence.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for internal derangement of the left knee is denied.

Entitlement to a separate 10 percent rating for arthritis of 
the left knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


